131 S.W.3d 744 (2004)
KENTUCKY BAR ASSOCIATION, Appellant,
v.
Gary Robert MATTHEWS, Appellee.
No. 2004-SC-0087-KB.
Supreme Court of Kentucky.
April 22, 2004.
Bruce K. Davis, Executive Director, Jane H. Herrick, Bar Counsel, Kentucky Bar Association, Frankfort, Counsel for Appellant.
R. Burl McCoy, McCoy & West, Lexington, Counsel for Appellee.

OPINION AND ORDER
On August 24, 2000, this Court ordered that Gary Robert Matthews, Kentucky Bar Association ("KBA") number 44708, be temporarily suspended pursuant to SCR 3.16 following a federal criminal indictment that resulted from an investigation of Calumet Farm. Matthews was later charged with one count of engaging in criminal misconduct reflecting on his honesty, trustworthiness, and fitness to be an attorney in violation of SCR 3.130-8.3 and with one count of engaging in dishonest conduct evidenced by felony convictions in violation of SCR 3.130-8.3(c). He was adjudged guilty of these two counts of misconduct by a unanimous vote of the Board of Governors ("the Board").
Matthews' last known address is 601 East Main Street, Apartment # 1, Lexington, Kentucky 40502. Matthews was served by certified mail for which he signed, but neither he nor his representative ever appeared before the Board or answered the charges.
On February 7, 2000, Matthews was convicted of seven fraud or fraud-related felonies in the United States District Court for the Southern District of Texas. His convictions were as follows: one count of conspiracy to defraud a financial institution (18 U.S.C. § 371), one count of bank fraud (18 U.S.C. § 1344), four counts of making false statements (18 U.S.C. § 1014), and one count of bank bribery (18 U.S.C. § 215). Matthews was sentenced to twenty-one (21) months in prison and was released from custody on December 27, 2002. The convictions were affirmed on appeal and Matthews has exhausted all of his appeals and direct post-conviction remedies.
The Board recommended permanent disbarment by a vote of 15-2, the two voting for a five-year suspension. The Board supported this recommendation with citation to Kentucky Bar Ass'n v. Layton,[1]Marsh v. Kentucky Bar Ass'n,[2]*745 and Broadway v. Kentucky Bar Ass'n.[3]
This Court believes the recommended discipline is appropriate. Pursuant to SCR 3.370(10), we adopt the Board of Governors' recommendation of permanent disbarment.
It is hereby ORDERED that:
1) Gary Robert Matthews, KBA number 44708, is permanently disbarred from the practice of law in Kentucky.
2) In accordance with SCR 3.390, Gary Robert Matthews shall notify all Courts in which he has pending matters, and all clients for whom he is actively involved in litigation or similar legal matters, of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter duly placed in the United States mail within ten (10) days of the date of this Opinion and Order, and he shall simultaneously provide a copy of all such letters to the Director of the Kentucky Bar Association. Upon issuance of this Opinion and Order Gary Robert Matthews shall immediately, to the extent possible, cancel and cease any advertising activities in which he is engaged.
3) Gary Robert Matthews shall pay the costs associated with the action in the sum of $56.37, for which execution may issue from this Court upon finality of this Opinion and Order.
All concur.
ENTERED: April 22, 2004.
/s/ Joseph E. Lambert
CHIEF JUSTICE
NOTES
[1]  Ky., 97 S.W.3d 452 (2003).
[2]  Ky., 28 S.W.3d 859 (2000).
[3]  Ky., 8 S.W.3d 572 (2000).